Per Curiam.
The Bank of Commerce' brought an action against the Gardner Lumber Company, a copartnership on two 'promissory notes executed by the latter payable to the bank. Issue was joined on a plea of failure of consideration. At the trial the court directed a verdict for the plaintiff on which judgment was rendered and the defendants took writ of error.
On the issue the plaintiff having- the general affirmative was entitled to open and conclude the presentation of the cause. As there was some substantial evidence tending to prove the issue of failure of consideration, *247the cause should have been submitted to the jury for their consideration; therefore it was error to direct a verdict for the plaintiff, for which error the judgment is reversed.
Browne, C. J., and Taylor, Whitfield and Ellis, JJ-, concur.
Shackleford; J., took no part.